NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

3D SYSTEMS, INC.,
Plaintiff-Appellee,

V.

ENVISIONTEC, INC., ENVISIONTEC GMBH, AND
SIBCO, INC.,
Defendants-Appellants.

2012-1099

Appeal from the United States District Court for the
Eastern District of Michigan in Case No. 05-CV-74891,
Senior Judge Avern Cohn.

ON MOTION

Before PROST, Circuit Judge.
O R D E R

3D Systems, Inc. moves to dismiss Envisiontec’s ap-
peal for lack of appellate jurisdiction Envisiontec op-
poses. 3D Systems replies.

313 SYSTEMS V. ENV'ISIONTEC

We deem it the better course to deny the motion

without prejudice to 3D Systems raising its jurisdictional
arguments in its brief.

Accordingly,
(1) IT ls ORDERED THAT:
(2) The motion is denied.

(3) The appellants’ opening brief is due within 30
days of the date of this order.

FoR THE CoURT

AUG 0 1 2012

/s/ Jan Horbal__\;

Date J an Horbaly
Clerk
cc: Sidney David, Esq.
`Adrian M. Pruetz, Esq. F|LED
824 "'*Mi"d?§it"